Case 5:19-cv-00181-RH-MJF Document 30 Filed 01/22/20 Page 1 of 2.

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION
DARREN L. GLOVER, CASE NO.: 5:19-CV-00181-RH-MJF
Plaintiff,

vs.
MICHAEL J. BAXTER, WILLIAM T.
MITCHELL, COREY E. SILCOX, and
MICHAEL A. MONEYHAM, Individually,

Defendants.

DESIGNATION
OF EMAIL ADDRESSES

JUDSON H. ORRICK, as counsel for the Defendant, WILLIAM T. MITCHELL and COREY

E. SILCOX, pursuant to the Florida Rules of Civil Procedure 2.516, hereby designates undersigned

counsel’s primary electronic mail address and secondary electronic mail address for this proceeding

 

as follows:
Primary E-Mail Address: Judson H. Orrick
jho@OrrickLitigation.com
Secondary E-Mail Address: Sally E. Salerno

Sally@OrrickLitizgation.com

DATED this 22nd day of January, 2020.

si Judson H. Orrick
JUDSON H. ORRICK.
Case 5:19-cv-00181-RH-MJF Document 30 Filed 01/22/20 Page 2 of 2

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by

Electronic Filing to ali counsel of record this 22nd day of January, 2020.

si Judson H. Orrick
Judson H. Orrick

Florida Bar No. 872430
Orrick Litigation

313 Johnston Street
Tallahassee, FL 32303
(850) 222-2900

(850) 222-2933 facsimile
jho@OrrickLitigation.com
Sally@OrrickLitigation.com
